Name: Commission Regulation (EC) No 3022/94 of 13 December 1994 amending Regulation (EEC) No 1912/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector, and Regulation (EEC) No 2254/92 on detailed rules for implementing the specific measures for supplying the Canary Islands with live bovine animals
 Type: Regulation
 Subject Matter: animal product;  trade;  regions of EU Member States;  means of agricultural production;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|31994R3022Commission Regulation (EC) No 3022/94 of 13 December 1994 amending Regulation (EEC) No 1912/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector, and Regulation (EEC) No 2254/92 on detailed rules for implementing the specific measures for supplying the Canary Islands with live bovine animals Official Journal L 321 , 14/12/1994 P. 0004 - 0005 Finnish special edition: Chapter 3 Volume 64 P. 0005 Swedish special edition: Chapter 3 Volume 64 P. 0005 COMMISSION REGULATION (EC) No 3022/94 of 13 December 1994 amending Regulation (EEC) No 1912/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector, and Regulation (EEC) No 2254/92 on detailed rules for implementing the specific measures for supplying the Canary Islands with live bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, Whereas Annex I to Commission Regulation (EC) No 2883/94 of 28 November 1994 establishing the forecast supply balance for the Canary Islands for agricultural products benefiting from the specific measures provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 (3) fixes for the period 1 July 1994 to 30 June 1995 the quantities of products and live animals of the beef and veal sector that benefit from the supply measures either in the form of an exemption from import duties or through the grant of aid, as well as the number of pure-bred breeding bovines coming from the Community that benefit from the aid provided for in Article 4 of the aforementioned Regulation; Whereas the new common detailed rules for the implementation of the measures in question were laid down in Commission Regulation (EC) No 2790/94 (4), as amended by Regulation (EC) No 2883/94, in particular as regards the issue and period of validity of certificates, aid payment and the inspection and monitoring of trade operations; whereas these provisions replace the detailed rules laid down in Commission Regulation (EEC) No 1695/92 (5), as last amended by Regulation (EEC) No 2596/93 (6); whereas the new detailed rules are applicable in the various market sectors from 1 December 1994; Whereas the additional provisions adopted for the beef and veal sector that are not in keeping with the abovementioned new rules should therefore be deleted and Regulations (EEC) No 1912/92 (7) and (EEC) No 2254/92 (8), both as last amended by Regulation (EC) No 2489/94 (9), should be amended, in particular with regard to the issue and period of validity of the certificates; Whereas this Regulation is to enter into force on the same date as the new common detailed rules for the implementation of the measures concerned, laid down in Regulation (EC) No 2790/94, and the new supply balance; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1912/92 is hereby amended as follows: 1. Articles 1, 4, 6, 7, 8 and 9 are deleted; 2. in Article 2, paragraph 3 is replaced by the following: '3. Meat stored under the intervention measures shall benefit from the aid referred to in paragraph 1 when it is so decided and according to the conditions laid down under the disposal measures for such products.'; 3. Article 3 is replaced by the following: 'Article 3 The aid provided for in Article 4 (1) of Regulation (EEC) No 1601/92 for the supply of pure-bred breeding bovines originating in the Community is fixed in Annex III.'; 4. in Article 5, 'Regulation (EEC) No 1695/92' is replaced by 'Regulation (EC) No 2790/94'; 5. Annex I is deleted. Article 2 Regulation (EEC) No 2254/92 is hereby amended as follows: 1. Articles 1, 6 and 8 to 11 are deleted; 2. in Article 7, 'Regulation (EEC) No 1695/92' is replaced by 'Regulation (EC) No 2790/94'; 3. Annex I is deleted. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 304, 29. 11. 1994, p. 18. (4) OJ No L 296, 17. 11. 1994, p. 23. (5) OJ No L 179, 1. 7. 1992, p. 1. (6) OJ No L 238, 23. 9. 1993, p. 24. (7) OJ No L 192, 1. 7. 1992, p. 31. (8) OJ No L 219, 4. 8. 1992, p. 34. (9) OJ No L 265, 15. 10. 1994, p. 17.